Citation Nr: 0920898	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hemorrhoids; evaluated 
as 10 percent disabling prior to November 3, 2006; as 20 
percent disabling from November 3, 2006 to May 1, 2007; and 
as 30 percent disabling from May 2, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

Although on the Veteran's VA Form 9, received by VA in May 
2006, a Board hearing was requested; the Veteran later 
requested an RO hearing in place of the Board hearing through 
correspondence received in June 2006.


FINDINGS OF FACT

1.  Prior to October 28, 2005, the Veteran's service-
connected hemorrhoids were not productive of persistent 
bleeding with secondary anemia or fissures.

2.  From October 28, 2005 thru May 1, 2007, the Veteran's 
service-connected hemorrhoids were productive of persistent 
bleeding with secondary anemia or fissures, but not by 
impairment of sphincter control with occasional involuntary 
bowel movements necessitating wearing a pad, by stricture of 
the rectum, or by anus or prolapse of the rectum.

3.  From May 2, 2007, the Veteran's service-connected 
hemorrhoids are productive of impairment of sphincter control 
with occasional involuntary bleeding necessitating wearing a 
pad, but not by impairment of sphincter control with 
extensive leakage and fairly frequent involuntary bowel 
movements, by stricture of the rectum or anus, or by prolapse 
of the rectum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hemorrhoids have not been met for the period 
prior to October 28, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7 and 4.114, Diagnostic Code 7336 (2008).

2.  For the period from October 28, 2005 thru May 1, 2007, 
the criteria for a 20 percent evaluation for hemorrhoids, but 
not higher, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic Codes 
7332 through 7336 (2008).

3.  The criteria for a disability rating in excess of 30 
percent for hemorrhoids have not been met for the period from 
May 2, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.114, Diagnostic Codes 7332 through 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by a letter dated in March 2006, 
which provided additional information regarding disability 
ratings and effective dates.

The Board notes at this point that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores, the Board concludes that he would not have 
been prejudiced in this instance, as he was given notice 
concerning the rating criteria for the disability in the July 
2007 rating decision, the January 2007 statement of the case, 
and the July 2007 statement of the case.  More dispositive to 
the issue, he himself described how the disability impacted 
his daily activities and employment in his substantive 
appeal, his VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), and his 
June 2007 and September 2007 statements.  The Board 
particularly notes that the Veteran's June 2007 statement 
included annotated instructions to his representative 
involving Diagnostic Code 7332.  Therefore, the Board finds 
that the Veteran had actual notice of all the requirement of 
Vazquez-Flores, and any defects with respect to the timing or 
content of the VCAA notices were not prejudicial.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  The Board notes that VA received a waiver from 
the Veteran in September 2007, which stated that he did not 
have additional evidence to furnish.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in September 2005, 
April 2006, and November 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Thus, the Board finds that further examination is 
not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  In the present 
case, the Veteran has been assigned staged ratings for his 
hemorrhoids.

As was noted above, the Veteran has been assigned staged 
ratings for this disability. As such, his various ratings 
will be considered separately.  Hemorrhoids are generally 
rated under Diagnostic Code 7336, which provides a 
noncompensable evaluation for mild or moderate hemorrhoids.  
A 10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

The Veteran's hemorrhoids have also been evaluated under 
Diagnostic Code 7332, for impairment of sphincter control of 
the rectum and anus.  Healed or slight impairment of 
sphincter control, without leakage, warrants a noncompensable 
rating.  Constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of 
pads, a 30 percent evaluation is warranted.  Extensive 
leakage and fairly frequent involuntary bowel movements 
warrants a 60 percent rating, and a complete loss of 
sphincter control warrants a 100 percent rating.  38 C.F.R. § 
4.114, Diagnostic Code 7332.

Factual Background & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected hemorrhoids warrants a 
higher disability rating.  Historically, service connection 
was granted for hemorrhoids in December 1993, and given a 0 
percent disability rating.  A September 2005 rating decision 
increased the disability rating from 0 percent to 10 percent, 
effective April 28, 2005.  Then, a January 2007 rating 
decision increased the disability rating from 10 percent to 
20 percent, effective November 3, 2006.  Subsequently, a July 
2007 rating decision increased the disability rating from 20 
percent to 30 percent, effective May 2, 2007.  As the maximum 
schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

I.  Increased Rating On and After April 28, 2005

In a September 2005 rating decision, the Veteran was awarded 
a 10 percent rating under Diagnostic Code 7336 for his 
hemorrhoids.  This 10 percent rating was made effective from 
April 28, 2005, the date of the Veteran's claim for an 
increased rating.  In January 2007, a rating decision awarded 
a 20 percent rating under Diagnostic Code 7336, effective 
November 3, 2006.

VA treatment records from July 2004 to March 2006 document 
that the Veteran was prescribed medication for his 
hemorrhoids.

A private medical report, dated June 29, 2005, concluded that 
the Veteran had mild external thromboidal hemorrhoid 
formation with chronic formation and skin tag formation.  The 
physician further concluded that the Veteran's anal sphincter 
tone was normal with no internal hemorrhoids palpated, and no 
excessive pain on digital examination or blood to indicate 
anal fissure.  The physician diagnosed the veteran with 
recurrent chronic external thrombosed hemorrhoids.

The Veteran was afforded a VA examination in September 2005.  
During the examination, the Veteran reported experiencing 
pain, blood and "something pooches out" when having bowel 
movements.  He further reported having rectal discomfort 
almost every day, rectal itching occasionally, and taking 
medication for his condition.  The examiner concluded that 
the Veteran had two thrombosed external hemorrhoids with 
tenderness on palpation, no visible blood present, negative 
hemoccult with control, no other lesions present, no 
fistulas, and no fissures present.  The examiner diagnosed 
the Veteran with thrombosed external hemorrhoids.

The Veteran submitted a statement, received by VA in October 
2005, which contended that he had bad bleeding with secondary 
anemia or fissures, that he experienced a lot of pain, and 
that his condition required him to wear pads.

A private medical report, which listed October 28, 2005, as 
the Veteran's last visit, diagnosed the Veteran as having 
hemorrhoids with intermittent bleeding and rectal fissures.

VA conducted another examination in April 2006.  The Veteran 
reported a history of soiling his undergarments occasionally, 
and has some fecal incontinence with blood in it.  The 
digital rectal examination showed no visible or palpable 
hemorrhoids.  The examiner found moderate rectal tenderness 
and noticed a skin tag on the outside with some fecal 
incontinence, but no evidence of anemia.  In July 2006, the 
examiner submitted an addendum which stated that after 
reviewing the claims file the impression was unchanged.

Another private medical report, which listed November 3, 
2006, as the Veteran's last visit, again diagnosed the 
Veteran as having hemorrhoids with intermittent bleeding and 
rectal fissures.  The Board notes that the RO apparently 
based its January 2007 decision on this report, which 
increased the disability rating from 10 percent to 20 
percent, effective November 3, 2006.  The Board further notes 
that the diagnosis from the 2005 and 2006 private medical 
reports are the same.

A VA hearing with a Decision Review Officer was conducted in 
November 2006.  During this hearing the Veteran stated that 
bleeding does not occur during every bowel movement, but most 
of the time, and that he wears pads.  The Veteran also 
testified that he uses medication and is considering surgery, 
which has been recommended by both his private and VA 
doctors.

In this case, the Board notes that the private medical 
reports, documenting examinations on October 28, 2005 and 
November 3, 2006, diagnose the Veteran as having hemorrhoids 
with intermittent bleeding and rectal fissures.  However, the 
April 2006 VA examination was negative for visible or 
palpable hemorrhoids or anemia.  In light of 38 C.F.R. § 4.7 
and by giving the benefit of the doubt to the claimant, the 
Board finds the criteria for a 20 percent disability rating 
under Diagnostic Code 7336 has been met as of October 28, 
2005, which was the earliest date where medical evidence 
documented a fissure in addition to hemorrhoids.

The Board finds, however, that a higher than 20 percent 
disability rating was not warranted until May 2, 2007.  The 
20 percent disability rating is the highest evaluation 
provided for under Diagnostic Code 7336.  Thus in order to be 
entitled to a higher schedular rating, the Veteran's 
disability would have to meet the rating criteria under a 
different diagnostic code.  The Board has looked at other 
applicable diagnostic codes in 38 C.F.R. § 4.118, but does 
not find that the evidence establishes that the criteria for 
a disability rating higher than 20 percent for that period 
have been met.  

II.  Increased Rating On and After May 2, 2007

In a July 2007 rating decision, the Veteran was awarded a 30 
percent rating under Diagnostic Code 7336 for his 
hemorrhoids, effective May 2, 2007.

A private medical report, listing May 2, 2007, as the date of 
the Veteran's last visit, reported that the Veteran continued 
to have bleeding and leakage and required hemorrhoid dressing 
which consisted of pad usage.  The physician stated that it 
was medically necessary for the Veteran to use a pad on a 
regular basis for the purpose of the ongoing bleeding and 
leakage of his hemorrhoids.  This report is the earliest date 
where medical evidence documented that it was necessary for 
the Veteran to use a pad on a regular basis.

VA treatment records from June 2007 to September 2007 
document that the Veteran was prescribed medication and 
diapers for his hemorrhoids.

The Veteran submitted a statement, received by VA in 
September 2007, in which contended that he wears pads on a 
regular basis because he experiences ongoing leakage due to 
his hemorrhoids.

The Veteran was afforded a VA examination in November 2007, 
in connection with his claim for a total disability rating 
based upon individual unemployability.  During the 
examination, the examiner concluded that the Veteran had two 
small external hemorrhoids with no signs of bleeding.  The 
examiner diagnosed the Veteran with episodic hemorrhoids with 
occasional traces of bleeding.

The Board believes that the preponderance of the evidence is 
against finding that the Veteran's hemorrhoids more nearly 
approximate the criteria for a rating higher than 30 percent 
during the course of this appeal.  The evidence does not 
demonstrate extensive leakage and fairly frequent involuntary 
bowel movements, or suggest complete loss of sphincter 
control, the conditions that warrant a 60 and 100 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7332.  The 
private medical report states that it is medically necessary 
for the Veteran to use a pad on a regular basis for the 
purpose of the ongoing bleeding and leakage of his 
hemorrhoids; however, the reports does not suggest that the 
Veteran's ongoing bleeding and leakage is excessive, or that 
he has a complete loss of sphincter control.  Even though the 
Veteran contends that his hemorrhoids are more severe than 
the current 30 percent rating reflects, his claim is not 
supported by any medical evidence.

In sum, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to a 
disability rating higher than the 30 percent assigned for the 
respective period under the VA rating schedule; therefore, 
the claim for an increased rating is not warranted.

A higher disability rating is not warranted under Diagnostic 
Code 7333 because there is no evidence of stricture of the 
rectum and anus with moderate reduction of lumen or moderate 
constant leakage.  Nor is a higher disability rating 
warranted under Diagnostic Code 7334 because the evidence 
fails to show moderate prolapse of the rectum with persistent 
or frequent recurrence.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied in part and granted in part (subject to 
laws and regulations applicable to payment of VA monetary 
benefits) as follows:

Entitlement to an evaluation in excess of 10 percent 
disabling for hemorrhoids for the period prior to October 28, 
2005 is not warranted. 

Entitlement to a 20 percent disabling rating for hemorrhoids 
for the period from October 28, 2005 thru May 1, 2007 is 
warranted.  

Entitlement to an evaluation in excess of 30 percent 
disabling for hemorrhoids for the period since May 2, 2007 is 
not warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


